Citation Nr: 1011484	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-25 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals, fracture, left tibia and fibula with 
mild deformity, slight shortening and limitation of motion of 
the ankle.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left knee degenerative joint disease.

3.  Entitlement to a rating in excess of 20 percent for 
residuals, fracture left radius and ulnar with right iliac 
graft to radius, limitation of wrist and forearm with 
weakness, traumatic arthritis, and atrophy of biceps muscle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 until 
April 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision, 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which granted a 20 percent 
disability rating for the Veteran's service-connected left 
tibia/fibula/ankle disability and continued a 20 percent 
disability rating for his left wrist/forearm disability.  A 
June 2005 rating decision, by the VARO in Chicago, Illinois 
also granted a separate 10 percent disability rating for left 
knee disability.  

In November 2004, the Veteran submitted a notice of 
disagreement with the ratings assigned by the September 2004 
rating decision.  The Veteran was furnished with a June 2005 
Statement of the Case that included all three disability 
ratings.  The Veteran perfected his appeal in July 2005.  
This case was also previously before the Board in November 
2007, but was remanded for additional development, including 
for additional medical records from VA, the Veteran's private 
physician, and the Social Security Administration (SSA).  
These records have since been associated with the claims 
file.  Additionally, a new VA examination was provided in 
regards to the Veteran's claimed issues in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




[Continued on the next page]  
REMAND

The Veteran currently contends that his service-connected 
disability ratings are more severe than 20 percent for his 
residuals, fracture, left tibia and fibula with mild 
deformity, slight shortening and limitation of motion of the 
ankle, 10 percent for his left knee degenerative joint 
disease, and 20 percent for his residuals, fracture left 
radius and ulnar with right iliac graft to radius, limitation 
of wrist and forearm with weakness, traumatic arthritis, and 
atrophy of biceps muscle.  

Following the November 2007 Board remand, new medical records 
were added to the claims file, including regarding the 
Veteran's hip surgery, additional VA medical records, and 
from the SSA.  A Supplemental Statement of the Case was 
issued by the RO in December 2008 considering this evidence.  
A new VA examination was also provided in regards to the 
claims in February 2008.  Although the RO did not issue 
another Supplemental Statement of the Case following that 
examination, a December 2008 rating decision indicated 
consideration of the February 2008 VA examination.  

However, the Board notes that the Veteran was given another 
VA examination in August 2009, which included information 
pertinent to the claims currently on appeal.  There is no 
indication that the RO has considered this evidence in 
relation to the disabilities on appeal.  The evidence has 
been determined by the Board to be pertinent to all of the 
claims on appeal.  Therefore, this additional evidence must 
be considered by the RO before further appellate review may 
be undertaken.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 
(2009). 

Accordingly, the case is REMANDED for the following action:

The RO should review the expanded record, 
to include all evidence received since the 
December 2008 rating decision, and 
determine if increased ratings are 
warranted for the Veteran's (1) residuals, 
fracture, left tibia and fibula with mild 
deformity, slight shortening and 
limitation of motion of the ankle, (2) 
left knee degenerative joint disease, and 
(3) residuals, fracture left radius and 
ulnar with right iliac graft to radius, 
limitation of wrist and forearm with 
weakness, traumatic arthritis, and atrophy 
of biceps muscle.  

The Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
